EXAMINER'S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in a telephone interview with Ms Angela Parsons on May 4, 2022.
In the claims:
Claim 63. (amended) A non-naturally occurring pennycress mutant plant having low levels of erucic acid as compared to a corresponding wild type pennycress plant, said non-naturally occurring pennycress mutant plant comprising: a genome comprising a loss-of-function modification in a coding sequence of a fatty acid elongase 1 (FAE1) gene, wherein the corresponding wild type pennycress plant
comprises a wild type FAE1 coding sequence encoding amino acid sequence identity to SEQ ID NO:2, wherein said loss-of-function modification is in said wild-type FAE1 coding sequence encoding said FAE1 polypeptide; and wherein said pennycress plant produces seed oil comprising less than 5% erucic acid by weight.
Claim 87. (amended) A non-naturally occurring pennycress mutant seed produced by the non-naturally occurring pennycress mutant plant of claim 63, wherein said mutant seed comprises said genome comprising said loss-of-function modificationmutant seed contains oil comprising less than 5% erucic acid by weight.
Claim 88 is cancelled
Conclusions
2.	Claims 63, 66, 71, 79, 81, 83, 85, 87 and 89-96 are allowed.
/VINOD KUMAR/Primary Examiner, Art Unit 1663